Title: To Thomas Jefferson from Samuel Garland, 24 October 1821
From: Garland, Samuel
To: Jefferson, Thomas


Sir
Lynchburg
Oct 24. 1821
A client put into my hands a bond against Mr Hawkins for collection, who to avoid the expence of a , gave in exchange your and Mr Yancys bond for $231. at interest from the 12th day of October lastThe money is much needed by my Client, and I now send my  agent with the bond  under the full confidence that the money will be paid—or if it shall be more conveniant to you a draft upon your agent in Richmond at 60 days will be satisfactory—I am Sir Most Respectfully Yr. obt. St.S. GarlandBond.12 Oct.1820$231Int.25 — .18211437$24537